DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Please note that the Examiner of record is now Lela S. Williams. 
Applicant’s amendment filed on October 26, 2021 has been fully considered. 
The following action is made Non-Final.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed July 24, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Specification
The disclosure is objected to because of the following informalities: Example 2 references “Figure 3”, however, there is no Figure 3 provided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the conveyor device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 also states the pressure gas is sustained in the dough “by a pressure sustaining valve”, which is confusing. It is unclear if the pressure sustaining valve is to be considered a component of the dough product which actually keeps the gas in the dough or if the valve is a component of the apparatus. A “pressure sustaining value” sustains the pressure in the apparatus (filed specification, page 6, last few lines). Applicant is advised to consider language such as, “by regulating a pressure-sustaining valve” or similar language.  
Claim 11 recites, “the nozzle provides a pressure drop of at least 60bar/min in the flow-through channel” and it is unclear how the nozzle, being a separate component adjacent to the flow-through channel, provides a pressure drop within the flow-through channel.  
Claim 12 recites the limitation, “a rate of the pressure drop”, “the speed of the raw dough”. There is insufficient antecedent basis for this limitation (i.e. the pressure drop, the speed) in the claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al.  US 5,417,992 in view of De Ruyter et al. WO 95/18543.
Regarding claims 1-3, Rizvi discloses a method for producing foodstuff comprising pores which has a starch-containing matrix around the pores comprising producing a starch-containing flowable raw dough by mixing dough components with pressure gas to introduce gas into the raw dough and allowing the dough to proof and exit through an outlet die for further baking (col. 8, lines 1-40). Rizvi does not expressly disclose supplying the dough through a flow-through channel as claimed.
De Ruyter discloses a method for producing food products by an apparatus having a “feed pipe, a conduit having a decreased cross-sectional area extending from the feed pipe, and exit pipe connected to the narrower end of the conduit having the decreasing cross/sectional area, a first electrode associated with the feed pipe or conduit, and means for connecting the electrodes to a source of energy such that current will pass between the electrodes when a doughmass in the conduit” (page 7).  Current flows through the doughmass from electrodes (at least 2) configured within the flow-channel, while it is going through the channel, to a predetermined temperature (page 22-27, line 5). De Ruyter teaches the method allows for “greater heat intensity to be applied to the interior of the doughmass compared to that adjacent the conduit walls” (page 10).
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4) with either batch or continuous process (page 9, line 19). Moreover, one would have found it obvious to have the flow-through channel situated directly adjacent to the nozzle as to maintain a continuous process.
Regarding claim 5, claim 1 is applied as stated above. Rizvi teaches wherein the components of the raw dough are mixed together with the pressure gas (col. 8, lines 1-15). 
Regarding claim 6, claim 1 is applied as stated above. Rizvi teaches wherein the components of the raw dough are mixed and the pressure gas is subsequently mixed into the raw dough (col. 8, line 1-15).
Regarding claim 7, Rizvi is applied to claim 1 as stated above. De Ruyter further teaches wherein a cross-section of the flow-through channel is constant (Figures 2 and 10). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 8, Rizvi in view of De Ruyter does not expressly disclose wherein a cross section of the flow-through channel is larger by a factor of 100 to 200 than a cross section of the nozzle. However, it would have been obvious to one to use machinery having size appropriate for dough development and movement. Such parameters can readily be determined by one skilled in the art through routine experimentation. Generally, changes in size/dimensions do not result in patentability without a showing of unexpected results (MPEP 2144.04). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, 
Regarding claim 9, claim 1 is applied as stated above. Rizvi teaches wherein the pressure gas is sustained in the raw dough prior to passing through the nozzle by a pressure –sustaining valve (col. 6, lines 60-65; col. 7, lines 20-40). The prior art does not expressly disclose the claimed location, however, it would have been obvious to one skilled in the art to use machinery having all the necessary components in appropriate position to maintain the desired pressure as the dough moved through the extruder. To do so would have been routine and obvious to one of ordinary skill. 
Regarding claim 10, claim 1 is applied as stated above. Rizvi teaches wherein the pressure gas is mixed into the raw dough up to and overpressure of 10 to 60 bar (150psi= about 10 bar/ 300psi= about 20 bar) (col. 7, line 45-50).
Regarding claims 11, claim 1 is applied as stated above. The prior art does not expressly disclose wherein the nozzle provides a pressure drop as claimed. However, Rizvi does teach, “[w]hen the product is extruded through the die, the pressure is further reduced so that these nucleated gas bubbles expand and puff the product”…“a flow restricter 100 (FIG. 2) is provided to regulate the head pressure and thereby to regulate the filled section of the extruder. This flow restricter consists of a collar which is placed between the extruder head 14 and the final die 90, and directs the output of the extruder through a central circular opening 102 which is, for example, about 1 cm in diameter. A bolt 104 is threaded through this adaptor and can be used to decrease or increase the open area of the restricter, thereby increasing or decreasing the extrusion pressure. Increasing the back pressure at the die is critical to maintaining a stable expansion process as the SC--CO.sub.2 injection pressure is increased.” (col. 6, lines 40-65). Thus, it would 
Regarding claim 12, claim 1 is applied as stated above. Rizvi further teaches wherein a rate of pressure drop for the raw dough mixed with the pressure gas through the nozzle is controlled by a valve (flow restricter). 
Regarding claim 13, Rizvi is applied to claim 1 as stated above. De Ruyter further teaches wherein the temperature at which the warmed dough is stable for demolding out of the flow-through channel is gelatinizing temperature of the starch component in that De Ruyter teaches the dough is subjected to heating step to heat the dough sufficiently to form and substantially set the fibers (page 9, last line) and that the dough mass is raised to a heat of between 90 and 140℃ (page 13). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 14. 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers et al. WO 2017/081271 in view of De Ruyter et al. WO 95/18543.
Regarding claim 1, Lammers discloses a process for producing a foodstuff containing pores which has a starch-containing matrix around the pores, the process comprising producing starch-containing flowable raw dough by mixing dough components, mixing with pressure gas to introduce gas into the raw dough, expanding and forming the raw dough through a nozzle and placing the foamed raw dough into baking molds (Abstract, Figures, pages 16-19). 
De Ruyter discloses a method for producing food products by an apparatus having a “feed pipe, a conduit having a decreased cross-sectional area extending from the feed pipe, and exit pipe connected to the narrower end of the conduit having the decreasing cross/sectional area, a first electrode associated with the feed pipe or conduit, and means for connecting the electrodes to a source of energy such that current will pass between the electrodes when a doughmass in the conduit” (page 7).  Current flows through the doughmass from electrodes (at least 2) configured within the flow-channel, while it is going through the channel, to a predetermined temperature (page 22-27, line 5). De Ruyter teaches the method allows for “greater heat intensity to be applied to the interior of the doughmass compared to that adjacent the conduit walls” (page 10).
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, instead of the baking molds, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). Moreover, one would have found it obvious to have the flow-through channel situated directly adjacent to the nozzle since Lammers shows the 
Regarding claims 2 and 3, claim 1 is applied as stated above. Lammers further teaches wherein the raw dough is produced continuously or batch wise (page 10).
Regarding claim 4, claim 1 is applied as stated above. Lammers further teaches wherein the raw dough is gluten-free and has a starch-basis that is gluten-free rice flour and does not contain added protein (page 13-14).
Regarding claims 5 and 6, claim 1 is applied as stated above. Lammers teaches wherein the components of the raw dough are mixed together with the pressure gas and wherein the components of the raw dough are mixed and the pressure gas is subsequently mixed into the raw dough (page 12).
Regarding claim 7, Lammers is applied to claim 1 as stated above. De Ruyter further teaches wherein a cross-section of the flow-through channel is constant (Figures 2 and 10). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 8, Lammers in view of De Ruyter does not expressly disclose wherein a cross section of the flow-through channel is larger by a factor of 100 to 200 than a cross section of the nozzle. However, it would have been obvious to one to use machinery having size 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 9, claim 1 is applied as stated above. Lammers does not expressly disclose wherein the pressure gas is sustained in the dough prior to passing through the nozzle by a pressure –sustaining valve which is arranged as claimed. However, Lammers does teach, “[t]he mass flow of the gas significantly influences the dough density and thus also the pastry volume. The dough density can be adjusted selectively by means of regulation with a suitable flow valve for gases.” (page 21). Thus, it would have obvious for one to sustain the gas in the raw dough since it is taught to influence dough density and pastry volume and obvious to control the flow of injected gas by using a pressure sustaining valve. It would have been obvious to one skilled in the art to use machinery having all the necessary components in appropriate position to maintain the desired pressure as the dough moved through the extruder. To do so would have been routine and obvious to one of ordinary skill. 
Regarding claim 10, claim 1 is applied as stated above. Lammers further discloses wherein the gas is mixed into the raw dough up to an overpressure of 10 to 60bar (page 7). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, claim 1 is applied as stated above. Lammers teaches a pressure drop of at least 60bar/min (page 9). 
Regarding claim 12, claim 1 is applied as stated above. Lammers teaches wherein a rate of pressure drop for the dough in the nozzle is controlled by a valve (page 9). 
Regarding claim 13, Lammers is applied to claim 1 as stated above. De Ruyter further teaches wherein the temperature at which the warmed dough is stable for demolding out of the flow-through channel is gelatinizing temperature of the starch component in that De Ruyter teaches the dough is subjected to heating step to heat the dough sufficiently to form and substantially set the fibers (page 9, last line) and that the dough mass is raised to a heat of between 90 and 140℃ (page 13). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 14, Lammers in view of De Ruyter does not expressly disclose wherein steam exits through outlet openings as claimed. However, it would have been obvious to one of ordinary skill to use machinery having all the necessary components, to include steam . 
Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. 
The present claims are currently rejected over Rizvi and Lammers in view of De Ruyter and addresses introducing current into the raw dough (see rejections above). Thus, applicant’s arguments, which focused on the no longer applied Dudek reference is moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792